Boslaugh, J.
This is an action by Sanitary and Improvement District No. 14 of Sarpy County, Nebraska, upon the official bond of Robert M. Eby, the former county treasurer of Sarpy County, Nebraska. The defendant, Western Surety Company, was the surety upon the treasurer’s bond.
A jury was waived and the action tried to the court. The trial court found generally for the plaintiff. The defendant’s motion for new trial was overruled and it has appealed.
The evidence shows that the county treasurer received a check dated August 15, 1962, in the amount of $1,412.96 which should have been credited to the account of the plaintiff. The check was endorsed and deposited in the treasurer’s bank account on October 3, 1962, but the plaintiff never received credit for the amount of the check.
The shortage was discovered in 1965 by auditors employed by the plaintiff. Apparently, the treasurer had *682credited the $1,412.96 check to Sanitary and Improvement District No. 4 in October 1965, but this entry was later erased and no credit was ever given to the plaintiff. The evidence sustains the finding of the trial court against the defendant.
The other assignments of error are discussed and disposed of in City of Bellevue v. Western Surety Co., ante p. 678, 171 N W. 2d 772.
The trial court allowed the plaintiff an attorney’s fee of $350. The plaintiff is allowed the sum of $500 for services of its attorney in this court.
The judgment of the district court is affirmed.
Affirmed.